Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending.
Information Disclosure Statement
	The IDS filed 2/2/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-15, 20-22, 25-26, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the independent claims 1, 21, 29, and 30 and taking claim 1 as an example, the limitation “mapping the sidelink control information based at least in part on the sidelink shared channel being mapped to the at least three layers” is indefinite because it is not clear how the mapping is performed.
	The remaining dependent claims fall in view of the independent claims.
	In addition, the limitation “wherein the layer mapping configuration … or both” in claim 9 and the limitation “identifying a layer mapping configuration … or both” in claim 20 are indefinite because it is not clear how the layer mapping configuration is identified.  In addition, it is not clear what is meant by “identified per system” in claim 9 and its corresponding limitation in claim 20 is also not clear for the same reason.
	In claim 19, the limitation “mapping the first stage sidelink control information … of the sidelink shared channel” (emphasis added) is confusing since in claim 1, the sidelink shared channel is used to transmit the second stage sidelink control information.  Hence, it is not clear why or how the first stage sidelink control information is mapped to the sidelink shared channel.
	In claim 22, the limitation “an antenna” is not interconnected with any of the structural features recited in claim 21.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 13-14, 17-18, 20-24, and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/087857, (“Apple”).
Independent Claims
	Regarding independent claim 1, Apple teaches the claim limitations “A method for wireless communication at a transmitting user equipment 2(UE) (Fig. 1, vehicle 106A and Fig. 2, UE 104, see also Fig. 7), comprising: 
3determining sidelink control information for sidelink communications, the 4sidelink control information including first stage sidelink control information for transmission 5in a sidelink control channel and second stage sidelink control information for transmission in 6a sidelink shared channel (see paragraph no. 072, “V2X communications … may support a two-stage sidelink control information (SCI) protocol, including both Stage 1 SCI messaging and Stage 2 SCI messaging.  In this protocol, Stage 1 SCI messaging may be carried on a physical sidelink control channel (PSCCH) … Stage 2 SCI messages may be carried on a physical sidelink shared channel (PSSCH)”);
7identifying that the sidelink shared channel is mapped to at least three layers (see paragraph no. 074, “the PSSCH may utilize multiple layers for transmitting and receiving information” and paragraph no. 0106, “channel interleaving may be applied if the PSSCH has 2 or more layers”; the “more layers” disclosure is interpreted to include at least 3 layers which meets the claim limitation “at least three layers”); 
8mapping the sidelink control information based at least in part on the sidelink 9shared channel being mapped to the at least three layers (see paragraph no. 0106, “different modulation symbols of Stage 2 SCI are mapped to these two or more layers … if the PSSCH has 2 or more layers but the same modulation symbols of Stage 2 SCI are mapped to these 2 or more layers”; again, the “more layers” disclosure is interpreted to include at least 3 layers, supra; see also, Fig. 7 and step 718); and 
10transmitting the sidelink control information based at least in part on the 11mapping” (see Fig. 7, step 720 and paragraph no. 0110).
Regarding independent claims 21, 29, and 30, these independent claims are corresponding apparatus (i.e. UE), means for, and computer readable medium claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
	Regarding further independent claim 21, see Fig. 3 for a “processor” (processor(s) 302) and a “memory” (memory 306).
	Regarding further independent claim 30, see Fig. 3, memory 306 for a “non-transitory computer-readable medium.”
Dependent Claims 
Regarding claims 2 and 22, Apple teaches “identifying a first set of one or more layers of the at least three layers of the 3sidelink shared channel for transmission of a first data codeword (see paragraph no. 0106 which discloses mapping the same modulation symbols to the 2 or more layers; the limitation “a first set” reads on the first layer of the at least 3 layers and which includes a “first data codeword” (i.e., modulation symbols” of the Stage 2 SCI; see paragraph no. 077 which discloses that coded bits are allocated to layer 1); and 4identifying a second set of one or more layers of the at least three layers of the 5sidelink shared channel for transmission of a second data codeword, wherein the second stage 6sidelink control information comprises a first portion associated with the first data codeword 7and a second portion associated with the second data codeword” (see paragraph no. 0106 which discloses mapping the same modulation symbols to the 2 or more layers; the limitation “a second set” reads on the second and third layers of the at least 3 layers and which includes a “second data codeword” (i.e., modulation symbols) of the Stage 2 SCI; see paragraph no. 077 which discloses that coded bits are allocated to layer 2 and by inference to layer 3 when 3 layers of the PSSCH are used; the limitations “a first portion” and “a second portion” read on the modulation symbols contained in the layers 1 and 2-3, respectively) as recited in claim 2 and similarly recited in claim 22.
	Regarding claims 3, 23, see paragraph no. 0106 which discloses that the same modulation symbols of Stage 2 SCI are mapped to the 2 or more layers of the PSSCH.
Regarding claim 4, see paragraph no. 0106 in which the “layer repetition level” reads on the identification of the 2 or more layers of the PSSCH.  The modulation symbols of the Stage 2 SCI are then mapped to these 2 or more layers which teaches the “identifying one or more sets …” limitation.
	Regarding claim 5, see paragraph no. 0106 which discloses that the same modulation symbols of Stage 2 SCI are mapped to the 2 or more layers of the PSSCH.
	Regarding claim 6, see paragraph no. 0106 which discloses that different modulation symbols of Stage 2 SCI are mapped to the 2 or more layers in which “a first set” reads on the layers 1 and 2 of the at least 3 layers of the PSSCH since these two layers contain different modulation symbols or “two different data codewords.”
	Regarding claims 7, 24, see paragraph no. 0106 which discloses that the same modulation symbols of Stage 2 SCI are mapped to the 2 or more layers of the PSSCH.
	Regarding claim 13, see paragraph no. 0106 which discloses that the PSSCH has 2 or more layers and the limitation “layer mapping configuration” reads on the mapping of the different or same modulation symbols to the 2 or more layers.
	Regarding claim 14, see paragraph no. 0106 which discloses that the 2 or more layers are identified for repeating the same modulation symbols of Stage 2 SCI onto these layers.
	Regarding claims 17, 28, see paragraph no. 077 which discloses that a single layer is typically applied to PDCCH transmissions of the Stage 1 SCI.
	Regarding claim 18, see paragraph no. 077 which discloses that a single layer is typically applied to PDCCH transmissions which include the Stage 1 SCI.
	Regarding claim 20, see paragraph no. 077 which discloses that a single layer is typically applied to PDCCH transmissions of the Stage 1 SCI and the limitation “per system” is interpreted, given the 112(b) rejection above, to read on the system disclosed in Apple.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple in view of Basu Mallick et al., US 2022/0007378 (“Basu”).
	Regarding claims 8, 25, Apple teaches “3identifying a layer mapping configuration, wherein the second stage sidelink control information is mapped 5to the at least three layers based at least in part on the layer mapping configuration” (see paragraph no. 0106) as recited in claim 8 and similarly recited in claim 25.
Apple does not teach “receiving a radio resource control parameter” nor its associated “based at least in part on the radio resource control parameter” as recited in claim 2 and similarly recited in claim 25.
Basu teaches a UE receiving a mapping table from the network using RRC signaling and this mapping table is used by the UE to select a resource pool for sidelink communications with another UE.  Hence, Basu teaches what Apple lacks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Apple by receiving the information regarding how the modulation symbols are mapped to the 2 or more layers of the PSSCH based on the received RRC signaling from the network as taught/suggested by Basu in order to dynamically map the modulation symbols to the 2 or more layers of the PSSCH based on the network conditions as determined by the network, thereby increasing the reliability of the Stage 2 SCI received by a receiving UE.
Regarding claim 9, see paragraph no. 0106 of Apple which discloses that “the mapping configuration is identified per system” as the limitation “identified per system” is best understood given the 112(b) rejection above.  The “layer mapping configuration” reads on either the different modulation symbols mapped to the 2 or more layers (configuration 1) or the same modulation symbols mapped to the same layers (configuration 2).
Claim(s) 10, 16, 19, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple.
Regarding claims 10, 26, Apple teaches “identifying a layer mapping configuration (see paragraph no. 0106, e.g., the same modulation symbols of Stage 2 SCI being mapped to the 2 or more layers are identified by the transmitting UE prior to transmission of the Stage 2 SCI); wherein the second stage sidelink control information is mapped 5to the at least three layers based at least in part on the layer mapping configuration” (see paragraph no. 0106, supra) as recited in claim 10 and similarly recited in claim 26.
Apple does not teach “transmitting an indication of the layer mapping configuration in the first stage 4sidelink control information” as recited in claim 10 and similarly recited in claim 26.  Apple does teach transmitting the first stage sidelink control information but not the claimed “an indication of the layer mapping configuration”, see paragraph no. 072.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Apple by transmitting how the modulation symbols (i.e., different or same as taught in paragraph no. 0106) are mapped to the 2 or more layers to a receiving UE in order to improve the decoding performance of the second stage SCI at the receiving UE.
Regarding claims 16, 27, Apple does not teach “repeating the first stage sidelink control information across two layers of the sidelink control channel.”  Apple teaches using, typically, a single layer for PDCCH transmissions of the stage 1 SCI, see paragraph no. 077.  The word “typically” in paragraph no. 077 suggests that more than a single layer may be used.  This distinction between the claims and Apple is considered analogous to a duplication of parts which the courts have held to be unpatentable, absent new and unexpected results, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Apple by duplicating the first stage sidelink control information across two layers of the sidelink control channel to improve the reliability of the decoding performance of the stage 1 SCI received at the receiving UE since it is well known in the art that duplicating the transmitted information increases its reliability at the receiving end.

Regarding claim 19, Apple teaches “mapping the first stage sidelink control information as a single layer for each 4codeword” but not “of the sidelink shared channel.”  Rather, Apple teaches mapping the first stage SCI as a single layer of the sidelink control channel, see paragraph nos. 072 and 077. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Apple by substituting the sidelink control channel with a sidelink shared channel when mapping the first stage sidelink control information since this modification is considered nothing more than an art-recognized alternative embodiment of mapping the first stage SCI without producing any new and unexpected results and as such is deemed well within the skill of one of ordinary skill in the art.
Allowable Subject Matter
Claims 11-12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations recited in each of the claims 11-12 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the abstracts of Yeo et al., US 2022/0232549, and Kwak et al., US 2020/0236667.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/IVAN O LATORRE/Primary Examiner, Art Unit 2414